Name: Commission Regulation (EEC) No 767/84 of 23 March 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 84 Official Journal of the European Communities No L 84 / 23 COMMISSION REGULATION (EEC) No 767/ 84 of 23 March 1984 on the supply of various lots of skimmed-milk powder as food aid recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 5 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56. ( 3 ) OJ No L 141 , 27 . 5 . 1981 , p. 1 . ( 4 ) OJ No L 120 , 1 . 5 . 1982 , p. 1 . ( 5 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( «) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 84 / 24 Official Journal of the European Communities 27 . 3 . 84 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Guyana 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO GUYANA' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 ( b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 25 Description of the lot B 1 . Programme 1981 ( a ) legal basis Council Regulation (EEC ) No 1399 / 81 (b ) purpose Council Regulation (EEC) No 1400 / 81 2 . Recipient Licross 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination Red Cross warehouse Nyamirambo, Kigali (Rwanda) via Mombasa (Kenya ) 5 . Representative of the recipient ( 2 )  6 . Total quantity 25 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE AU RWANDA / KIGALI VIA MOMBASA' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 84 / 26 Official Journal of the European Communities 27 . 3 . 84 Description of the lot C 1 . Programme 1981 (a ) legal basis Council Regulation (EEC) No 1399 / 81 (b ) purpose Council Regulation (EEC) No 1400 / 81 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Aqaba 5 . Representative of the recipient ( 2 ) Hevre Klalit , Lehashigaha BM-Pavillon 15 , Port Area, Ashdod , Israel 6 . Total quantity 162 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous ( 3 ) ( 4 ) 27 . 3 . 84 Official Journal of the European Communities No L 84 / 27 Description of the lot D 1 . Programme 1982 (a ) legal basis Council Regulation (EEC) No 1037 / 82 (b ) purpose Council Regulation (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 1 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red balloon (diameter : 3 cm) and: 'TANZANIA 2247 / DRIED SKIMMED-MILK POWDER / NON-ENRICHED / DAR ES SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354/ 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous ( s ) No L 84 / 28 Official Journal of the European Communities 27 . 3 . 84 Description of the lot E F G 1982 Council Regulation (EEC ) No 1037 / 82 Council Regulation (EEC) No 1038 / 82 World Food Programme Mozambique fob 18 tonnes Community market French 1 . Programme ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 20 tonnes 22 tonnes Annex I (B ) to Regulation (EEC) No 1354 / 83 25 kilograms 'MOZAMBIQUE 2382 PI / BEIRA / MAPUTO / NACALA / ACTION OF THE WORLD FOOD PROGRAMME' Before 31 May 198412 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 3 . 84 Official Journal of the European Communities No L 84 / 29 Description of the lot H 1982 Council Regulation (EEC) No 1037/ 82 Council Regulation (EEC ) No 1038 / 82 ICRC Indonesia fob 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 100 tonnes Community market British Annex I (B ) to Regulation (EEC ) No 1354/ 83 25 kilograms A red cross 10 x 10 cm and: 'TIM- 17 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION IN INDONESIA / JAKARTA' Before 30 April 198412 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354/ 83 No L 84 /30 Official Journal of the European Communities 27 . 3 . 84 Description of the lot I K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Sudan 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the recipient Ministry of Planning, Food Aid National Administration , PO box 735 , Khartoum , Sudan (telegraphic address : Maonat) ( tel . 7 20 01 - 7 79 78 ) 6 . Total quantity 300 tonnes 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock Community market 8 . Intervention agency holding the stocks Belgian  9 . Specific characteristics  Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'SKIMMED-MILK POWDER NON ­ ENRICHED / TO THE SUDAN VIA PORT SUDAN' 'TO THE SUDAN / FOR FREE DISTRIBUTION VIA PORT SUDAN' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous 27 . 3 . 84 Official Journal of the European Communities No L 84 / 31 Description of the lot L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j- Zimbabwe 4. Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 January 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MILK POWDER NON-ENRICHED / TO ZIMBABWE' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 June 1984 (b) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous ( 4 ) No L 84 / 32 Official Journal of the European Communities 27 . 3 . 84 Description of the lot M 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Niger 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 409 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'NIGER 1375 / APAPA / COTONOU / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' li . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27. 3 . 84 Official Journal of the European Communities No L 84 / 33 Description of the lot N 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Jordan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 65 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms following point 4.2 of Annex I (B ) to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'JORDAN 2108P2 / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 84 /34 Official Journal of the European Communities 27 . 3 . 84 Description of the lot O 1982 Council Regulation (EEC) No 1037 / 82 Council Regulation (EEC ) No 1038 / 82 ICRC Philippines cif Manila Philippine National Red Cross , PO box 280 , Manila D-2803 , Philippines 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 50 tonnes Community market Dutch Annex I (B ) to Regulation (EEC ) No 1354 / 83 25 kilograms ' A red cross 10 x 10 cm and : 'PHL-23 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' Before 30 April 198412 . Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 3 . 84 Official Journal of the European Communities No L 84 / 35 Description of the lot P 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob , 5 . Representative of the recipient ( 2 )  6 . Total quantity 427 tonnes 7. Origin of the skimmed-milk powder Community market limited to Ireland 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  No L 84 / 36 Official Journal of the European Communities 27 . 3 . 84 Description of the lot Q 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2 . Recipient Licross 3 . Country of destination Brazil 4 . Stage and place of delivery cif Rio de Janeiro 5 . Representative of the recipient ( 2 ) Cruz Vermelha Brasileira , PraÃ §a Cruz Vermelha No 10 / 12 , 20230 Rio de Janeiro , Brazil 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACÃ Ã O DA CRUZ VERMELHA BRASILEIRA / DISTRIBUIÃ Ã O GRATUITA / RIO DE JANEIRO' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 1 5 . Miscellaneous  27 . 3 . 84 Official Journal of the European Communities No L 84 / 37 Description of the lot R 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2 . Recipient Licross 3 . Country of destination Mauritanie 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient ( 2 ) Croissant-Rouge Mauritanien , Avenue Gamal Abdel Nasser , BoÃ ®te postale 344 , Nouakchott , Mauritanie 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRI ­ BUTION GRATUITE / NOUAKCHOTT' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  No L 84 / 38 Official Journal of the European Communities 27 . 3 . 84 Description of the lot S 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j&gt;- Jamaica 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de JamaÃ ¯que , Rue de la Loi 83-85 , B-1040 Bruxelles ( tel . 02-2301170) 6 . Total quantity 1 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO JAMAICA' 12 . Shipment period Before 31 May 1984 13 . Closing date for the submission of tenders 9 April 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 June 1984 (b ) closing date for the submis ­ sion of tenders 23 April 1984 15 . Miscellaneous  27. 3 . 84 Official Journal of the European Communities No L 84/39 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) Shipment to take place in 20-ft containers . Conditions : shippers : count, load and stowage (els). ( 5 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrink cover . No L 84 /40 Official Journal of the European Communities 27 . 3 . 8 ' BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking P 427 292 PAM Nicaragua Nicaragua 2536 / Corinto / Action of tb World Food Programme 30 PAM Botswana Botswana 2478 QX / Durban in transit t Botswana / Action of the World Food Pre gramme 6 PAM Guinee Guinee 1371 / Conakry / Action du pre gramme alimentaire mondial 25 PAM Indonesia Indonesia 2260 PI / Palembang / Action of th World Food Programme 51 PAM Indonesia Indonesia 2597 / Palembang / Action of th World Food Programme 23 PAM Senegal Senegal 2344 PI / Dakar / Action du pre gramme alimentaire mondial